Title: To Benjamin Franklin from Robert Morris: Two Letters, 25 September 1782
From: Morris, Robert
To: Franklin, Benjamin


I.
Sir
Office of Finance 25th September 1782.
I do myself the Honor to enclose for your Perusal Acts of Congress of the twenty seventh of November and third of December 1781 and the fourteenth and twenty third Instant. In Consequence I have to request that all Bills hitherto drawn by Authority of Congress be paid and the Accounts of those Transactions closed. After this is done, and I hope and believe that while I am writing this Letter it may have been already accomplished you will be freed from the Torment and Perplexity of attending to Money Matters. I am persuaded that this Consideration will be highly pleasing to you as such Things must necessarily interfere with your more important Attentions.
I have long since requested the Secretary of foreign Affairs to desire you would appoint an Agent or Attorney here to receive and remit your Salary which will be paid Quarterly, in the mean Time it is paid to him for your Use. As to any contingent Expences which may arise I shall readily make the necessary Advances upon Mr. Livingston’s Application. These Arrangements will I hope be both useful and agreable to you.
I am Sir with perfect Respect Your Excellency’s most obedient & humble Servant
Robt Morris
His Excellency Benjamin Franklin—
  
Endorsed: Office of Finance Sept. 25. 1782
 
II.
Sir
Office of Finance 25th. September 1782.
In my Letter of the 27th of November last I requested your Excellency to cause Purchases to be made of certain Articles contained in an Invoice exhibited to me from the War Office. The Difficulties which have hitherto attended every Purchase and Shipment of Goods on public Account and other Circumstances have determined me to obtain all future Supplies by Contracts here, and therefore I am to request that no future Purchases may be made. I have directed Mr. Barclay to send out whatever may have been already purchased on public Account.
With perfect Respect I have the Honor to be Sir Your most obedient & humble Servant
Robt Morris
His Excellency Benjamin Franklin Esqr.
 
Endorsed: Office of Finance Sept. 25. 1782
